AO 450 (Rev.5/85) Judgment in a Civil Case




                                  United States District Court
                                                District of Utah


UNITED STATES OF AMERICA,
                                   Plaintiff      JUDGMENT IN A CRIMINAL CASE
                                   v.

GARY MARK HILL,                                          Case Number: 2:18-cr-00254

                                   Defendant.




           IT IS ORDERED AND ADJUDGED


           Defendant’s Motion to Dismiss is GRANTED without prejudice based on Speedy Trial
           Act Violations. Accordingly, the indictment is hereby dismissed.



December 17, 2018
Date
                                                     BY THE COURT:



                                                     _____________________________________
